                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

 VICKIE COLEMAN,                           )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  )     CASE NO. 2:17-CV-234-WKW
                                           )               [WO]
 HWASHIN AMERICA                           )
 CORPORATION,                              )
                                           )
              Defendant.                   )

                   MEMORANDUM OPINION AND ORDER

      Pro se Plaintiff Vickie Coleman filed this action against her former employer,

Defendant Hwashin America Corporation. Coleman claims Hwashin violated Title

VII of the Civil Rights Act, the Age Discrimination in Employment Act, the Equal

Pay Act, contract law, and the Due Process Clause. (Doc. # 1.) Both parties moved

for summary judgment. (Docs. # 54, 57.) The Recommendation of the Magistrate

Judge concludes that summary judgment should be granted for Hwashin and against

Coleman. (Doc. # 71.) Coleman now objects to that Recommendation. (Doc. # 72.)

      As an initial matter, the court notes that several of Coleman’s objections are

inadequate. An objection to a Recommendation must “pinpoint the specific findings

that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th

Cir. 2009); see Fed. R. Civ. P. 72(b)(2) (requiring “specific” objections). “Frivolous,

conclusive, or general objections need not be considered by the district court.”
Marsden v. Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). Coleman’s objections

cite no legal authority. And while her objections refer to “evidence” in general, they

cite no specific evidence. Instead, Coleman simply makes conclusory (and often

confusing) comments.

      Still, the court has reviewed the disputed portions of the Recommendation de

novo. 28 U.S.C. § 636(b). It finds that the Recommendation is due to be adopted in

its entirety. The Recommendation is comprehensive and well-reasoned, so the court

need not rehash why Hwashin is entitled to summary judgment and why this case is

due to be dismissed. Instead, the court will simply respond to Coleman’s objections

to the Recommendation.

      First, Coleman claims the Recommendation “applied the wrong legal standard

of review and analysis.” (Doc. # 72, at 4.) Not so. The Recommendation correctly

applied the well-established rules governing motions for summary judgment. (See

Doc. # 71, at 5–7.)

      Second, Coleman faults the Recommendation for following the statement of

undisputed material facts in Hwashin’s motion for summary judgment. Though the

Recommendation’s statement of facts (Doc. # 71, at 8–13) mirrors the statement of

facts in Hwashin’s motion (Doc. # 57, at 4–13), that is only because Coleman failed

to present evidence showing that those facts were in dispute (see Doc. # 71, at 8 n.4).

Put differently, because the facts were not in dispute, the Recommendation was free


                                          2
to rely on them.

      Third, Coleman says Hwashin “failed to confront the pleadings and evidence

offered by . . . Coleman.” (Doc. # 72, at 4.) That is not correct. Hwashin filed both

a response to Coleman’s motion for summary judgment (Doc. # 62) and a reply in

support of its own motion for summary judgment (Doc. # 69). And it does not matter

whether Hwashin responded to every jot and tittle of Coleman’s argument; it matters

whether Coleman or Hwashin is entitled to judgment as a matter of law.

      Fourth, Coleman argues that the Recommendation “evades the fact” that her

motion for summary judgment “was timely filed and was acknowledged days before

[Hwashin] filed its motion for summary judgment.” (Doc. # 72, at 4.) This objection

is both wrong and irrelevant. It is wrong because the Recommendation notes that

Coleman moved for summary judgment before Hwashin did. (Doc. # 71, at 2.) It is

irrelevant because Hwashin’s motion was timely and because Hwashin is entitled to

judgment as a matter of law.

      Fifth, Coleman argues that Hwashin’s motion to strike a portion of Coleman’s

affidavit (Doc. # 63) was untimely (Doc. # 72, at 5). But Hwashin’s motion to strike

was not untimely. The Uniform Scheduling Order did not address motions to strike,

and there is nothing wrong with filing a motion to strike after one files a motion for

summary judgment.

      Sixth, Coleman claims Hwashin “did not define its letter of termination and


                                          3
is supportive adjective words as it would apply to . . . Coleman.” (Doc. # 72, at 5.)

That objection seems to argue that the termination letter that Hwashin sent Coleman

(Doc. # 58-1, at 41) should have given a more detailed explanation of why Hwashin

fired Coleman. But though the letter is terse, other evidence explains the decision

to fire Coleman. (See, e.g., Doc. # 58-2, at 4; Doc. # 58-3, at 3; Doc. # 58-4, at 3.)

      Seventh, Coleman confusingly asserts that “the gift card conversation was not

of ownership and the person surrounding the gift card was not an employee.” (Doc.

# 72, at 5.) That objection seems to dispute what happened when Brandon Lawson

handed his gift cards to Coleman. But it does not matter that Coleman did not steal

the gift cards or that Lawson was a fresh hire. What matters is that Hwashin fired

Coleman because it believed she undermined her supervisor’s authority. (Doc. # 71,

at 20, 26.) Along the same lines, it is irrelevant that Lawson “is not the plaintiff nor

the defendant.” (Doc. # 72, at 6.) Lawson’s affidavit, on which Coleman herself

relies (Doc. # 54-3), is enough.

      Eighth, Coleman claims that there is no “evidence of record as to who is upper

management and what constitutes deliberate.” (Doc. # 72, at 5.) Hwashin, however,

adequately explained why it fired Coleman. Coleman did not show that Hwashin’s

explanation was pretextual.

      Ninth, Coleman asserts that the Recommendation should have cited the 2009

version of the Hwashin employee handbook, not the 2014 version. Coleman seems


                                           4
to claim that the 2009 handbook did not specify what would happen if an employee

deliberately undermined upper management. (Doc. # 72, at 6.) But the 2014 version

of the handbook states that “[u]ndermining the authority of upper management” is a

“major offense[]” that will “almost always result in discharge.” (Doc. # 58-2, at 37.)

It is irrelevant that the 2014 handbook does not use the word “deliberate” or that the

2009 handbook possibly said something different.

      Finally, Coleman argues that the Recommendation ignores evidence. Not so.

The Recommendation did not ignore any material evidence. Nor did it resolve any

genuine disputes of material fact. Instead, it found that there were no such disputes.

      It is therefore ORDERED that Plaintiff’s objections to the Recommendation

of the Magistrate Judge (Doc. # 72) are OVERRULED. It is further ORDERED that

the Recommendation of the Magistrate Judge (Doc. # 71) is ADOPTED, Plaintiff’s

Motion for Summary Judgment (Doc. # 54) is DENIED, and Defendant’s Motion

for Summary Judgment (Doc. # 56) is GRANTED.

      A separate Final Judgment will be entered.

      DONE this 28th day of January, 2019.

                                             /s/ W. Keith Watkins
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                          5
